DETAILED ACTION
Status of Application
Claims 1-20 have been examined in this application. This is the First Office Action on the Merits (FOAM). The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in 10/04/2017 on Singapore. It is noted, however, that applicant has not filed a certified copy of the SG 10201708171Q application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/17/2019 and 1/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/776,181 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially identical. US16/776,181 has a narrower independent claim, but otherwise teaches all of the limitations of the instant applicaiton.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallach et al. (US 6,374,155 B1).
As per Claim 1, Wallach et al. discloses a system for managing autonomous vehicles within an indoor environment (7:1-7; 8:43-44), comprising: 	a plurality of devices placed at a plurality of fixed locations within the indoor environment (8:15-48);	a plurality of robots (2:66-67; “at least one navigator robot”; 12:2-14; “navigator set of platforms”) configured to automatically scan the indoor environment to contribute in generating a map in real time for the indoor environment (6:24-7:29), wherein each robot of the plurality of robots determines a location of the robot using a subset of the plurality of devices (8:15-25); and 	a set of vehicles configured to move autonomously in the indoor environment based on the map (Fig. 7a; Functional robots).

As per Claim 2, Wallach et al. discloses the system of claim 1, wherein the map is a routing map comprising a plurality of virtual paths and a plurality of virtual stations (6:24-47), wherein the plurality of robots further detects that a subset of the plurality of virtual paths or a subset of the plurality of virtual stations becomes inaccessible (10:21-38).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 8-10, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallach et al. (US 6,374,155 B1) in view of Lee et al. (US 2004/0158354 A1).
As per Claim 3, Wallach et al. discloses the system of claim 1, wherein, for each robot of the plurality of robots, to determine the location of the robot using the subset of the plurality of devices (8:15-25), the robot is configured to: 	measure distances from the subset of the plurality of devices to the robot (8:15-26); and 	calculate the location of the robot based on the fixed locations of the subset of the plurality of devices and the distances from the subset of the plurality of devices to the robot (8:15-32).	Wallach et al. does not disclose:	receive a plurality of radio frequency signals broadcasted by the subset of the plurality of devices, the plurality of radio frequency signals comprising identifiers of the subset of the plurality of devices; 	determine locations of the subset of the plurality of devices based on the broadcasted identifiers.	However, Lee et al. teaches the aforementioned limitation ([0015]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallach et al. to provide the aforementioned limitations taught by Lee et al. with the motivation of improving the mapping and localization capabilities of the robot, as required by both prior arts.
As per Claim 8, Wallach et al. discloses a method of managing autonomous vehicles within an indoor environment, the method comprising: 	receiving, by a robot, location information from a plurality of devices, the plurality of devices placed at a plurality of fixed locations within the indoor environment (8:15-48); 		determining a location of the robot based on the plurality of devices (8:15-25); 	scanning, by the robot, the indoor environment to generate at least a partial part of a map in real time for the indoor environment (6:24-7:29), wherein a set of vehicles move autonomously in the indoor environment based on the map (Fig. 7a; Functional robots).
	Wallach et al. does not disclose: receiving, by a robot a plurality of radio frequency signals broadcasted by a plurality of devices and that the determination of the location of the robot is based on the plurality of radio frequency signals.	However, Lee et al. teaches the aforementioned limitation ([0015]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallach et al. to provide the aforementioned limitations taught by Lee et al. with the motivation of improving the mapping and localization capabilities of the robot, as required by both prior arts.

As per Claim 9, Wallach et al. discloses the method of claim 8, wherein the map is a routing map comprising a plurality of virtual paths and a plurality of virtual stations (6:24-47), wherein the method further comprises: 	detecting that a subset of the plurality of virtual paths or a subset of the plurality of virtual stations becomes inaccessible (10:21-38).

As per Claim 10, Wallach et al. disclose the method of claim 8, wherein the determining of the location of the robot based on the plurality of radio frequency signals comprises: 	determining the plurality of fixed locations associated with the plurality of devices based on the plurality of identifiers (8:22; beacon positions are known); 	calculating the location of the robot based on the plurality of fixed locations and the plurality of distances from the plurality of devices to the robot (8:22).	Wallach et al. does not disclose, 	wherein the plurality of radio frequency signals comprising a plurality of identifiers of the plurality of devices	measuring a plurality of distances from the plurality of devices to the robot based on the plurality of radio frequency signals.	However, Lee et al. teaches the aforementioned limitation ([0015]; identifying the beacons in Lee et al. based on the RF signal reads on the limitation).	The motivation to combine Lee et al. with Wallach et al. was provided in the rejection of Claim 8.
As per Claim 12, Wallach et al. does not explicitly disclose the method of claim 8, further comprising sending, by the robot, data related to the map to a server.	However, Wallach et al. teaches that a single, stationary computer may before some or all of the processing and computation via a wireless network (12:32-42).	Therefore, it would have been obvious for the single, stationary computer (i.e. a server) to receive the data related to the map from the plurality of robots since the received data related to the map is part of the processing and computation described elsewhere in Wallach et al. The motivation to perform the computation/processing on a single stationary computer would be to off-load some or all of the processing of the robot in order to reduce cost of parts and/or improve speed with a faster computer

As per Claim 13, Wallach et al. discloses the method of claim 12, further comprising: 	sending, by the robot, distances between a subset of the set of vehicles and the robot to the server (5:1-9; Sensors 202 include sensors which measure distance. 11:15-17; Sensors 202 are used in tracking the functional robots; See Fig. 12 for “Server”); 	sending, by the robot, the location of the robot to the server (5:19); and 	calculating locations of the subset of the set of vehicles based on the distances and the location of the robot (11:8-9; the on-going tracking of the functional robots).

As per Claim 14, Wallach et al. discloses the method of claim 8, wherein the robot generates the map based on the location of the robot (Entire invention is about mapping with respect to the robot).

As per Claim 15, Wallach et al. discloses an apparatus for managing autonomous vehicles within an indoor environment, the apparatus comprising: 	a memory (Fig. 2); and 	at least one processor coupled to the memory (Fig. 2) and configured to:	receive location information from by a plurality of devices, the plurality of devices placed at a plurality of fixed locations within the indoor environment (8:15-48); 	determine a location of a robot based on the plurality of devices (8:15-25); 	scan the indoor environment to generate a map in real time for the indoor environment, (6:24-7:29) wherein a set of vehicles move autonomously in the indoor environment based on the map (Fig. 7a; Functional robots).	Wallach et al. does not disclose: receiving, by a robot a plurality of radio frequency signals broadcasted by a plurality of devices and that the determination of the location of the robot is based on the plurality of radio frequency signals.	However, Lee et al. teaches the aforementioned limitation ([0015]). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallach et al. to provide the aforementioned limitations taught by Lee et al. with the motivation of improving the mapping and localization capabilities of the robot, as required by both prior arts.

As per Claim 16, Wallach et al. discloses the apparatus of claim 15, wherein the map is a routing map comprising a plurality of virtual paths and a plurality of virtual stations (6:24-47), wherein the at least one processor is further configured to: 	detect that a subset of the plurality of virtual paths or a subset of the plurality of virtual stations becomes inaccessible (10:21-38).

As per Claim 17, Wallach et al. discloses the apparatus of claim 15, wherein, to determine the location of the robot based on the plurality of radio frequency signals, the at least one processor is configured to: 	determine the plurality of fixed locations associated with the plurality of devices based on the plurality of identifiers (8:22; beacon positions are known); 	calculate the location of the robot based on the plurality of fixed locations and the plurality of distances from the plurality of devices to the robot (8:22).	Wallach et al. does not disclose, 	wherein the plurality of radio frequency signals comprising a plurality of identifiers of the plurality of devices	measuring a plurality of distances from the plurality of devices to the robot based on the plurality of radio frequency signals.	However, Lee et al. teaches the aforementioned limitation ([0015]; identifying the beacons in Lee et al. based on the RF signal reads on the limitation).	The motivation to combine Lee et al. with Wallach et al. was provided in the rejection of Claim 15.

As per Claim 18, Wallach et al. does not explicitly disclose the apparatus of claim 15, wherein the at least one processor is further configured to send data related to the map to a server.	However, Wallach et al. teaches that a single, stationary computer may before some or all of the processing and computation via a wireless network (12:32-42).	Therefore, it would have been obvious for the single, stationary computer (i.e. a server) to receive the data related to the map from the plurality of robots since the received data related to the map is part of the processing and computation described elsewhere in Wallach et al. The motivation to perform the computation/processing on a single stationary computer would be to off-load some or all of the processing of the robot in order to reduce cost of parts and/or improve speed with a faster computer

As per Claim 19, Wallach et al. discloses the apparatus of claim 18, wherein the at least one processor is further configured to: 	send distances between a subset of the set of vehicles and the robot to the server (5:1-9; Sensors 202 include sensors which measure distance. 11:15-17; Sensors 202 are used in tracking the functional robots; See Fig. 12 for “Server”);	send the location of the robot to the server (5:19);	calculate locations of the subset of the set of vehicles based on the distances and the location of the robot (11:8-9; the on-going tracking of the functional robots).; 	interact with direct commands coming from a control component or from a reception component (The control of the robots); and 	analyze gathered information from sensors (2:32).

As per Claim 20, Wallach et al. discloses the apparatus of claim 15, wherein the map is generated based on the location of the robot (Entire invention is about mapping with respect to the robot).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallach et al. (US 6,374,155 B1) in view of Glenn et al. (US 2003/0028286 A1).
As per Claim 4, Wallach et al. discloses the system of claim 1, wherein, for each vehicle of the set of vehicles, a location of the vehicle is determined based on locations of a subset of the plurality of robots and distances from the subset of the plurality of robots to the vehicle (8:15-26).	Wallach et al. does not disclose:	 wherein, for each vehicle of the set of vehicles, each robot of the subset of the plurality of robots receives a radio frequency signal broadcasted by the vehicle, wherein the distances from the subset of the plurality of robots to the vehicle are measured based on the radio frequency signal received by the subset of the plurality of robots.	However, Glenn et al. teaches the aforementioned limitation ([0188-0190]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallach et al. to provide the aforementioned limitations taught by Glenn et al. with the motivation of improving localization with respect to objects within the environment. 

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallach et al. (US 6,374,155 B1).
As per Claim 5, Wallach et al. does not explicitly disclose the system of claim 1, further comprising a server configured to receive data related to the map from the plurality of robots.	However, Wallach et al. teaches that a single, stationary computer may before some or all of the processing and computation via a wireless network (12:32-42).	Therefore, it would have been obvious for the single, stationary computer (i.e. a server) to receive the data related to the map from the plurality of robots since the received data related to the map is part of the processing and computation described elsewhere in Wallach et al. The motivation to perform the computation/processing on a single stationary computer would be to off-load some or all of the processing of the robot in order to reduce cost of parts and/or improve speed with a faster computer
As per Claim 6, Wallach et al. discloses the system of claim 5, wherein the server is further configured to: 	receive, from each robot of the plurality of robots, distances between a subset of the set of vehicles and the robot (5:1-9; Sensors 202 include sensors which measure distance. 11:15-17; Sensors 202 are used in tracking the functional robots); 	receive the locations of the plurality of robots (11:3-5; tracking of the functional robots); and 	calculate locations of the set of vehicles based on the received distances and the received locations of the plurality of robots (11:8-9; the on-going tracking of the functional robots).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallach et al. (US 6,374,155 B1) in view of Glenn et al. (US 2003/0028286 A1).
As per Claim 7, Wallach et al. discloses the system of claim 1, wherein the plurality of robots generate the map partially based on sensing open paths (The traversable area of the robots is what determines a useable map).	Wallach et al. does not disclose generating a map partially based on and calculating distances between the plurality of robots. 	However, Glenn et al. teaches the aforementioned limitation ([0188-0190]; It is noted that Wallach et al. discloses using multiple robots and the mapping aspects of the invention. The teaching of determining the distance between the robots as taught by Glenn et al. modifies the mapping routine of Wallach et al.).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallach et al. to provide the aforementioned limitations taught by Glenn et al. with the motivation of improving localization with respect to objects within the environment.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallach et al. (US 6,374,155 B1) in view of Lee et al. (US 2004/0158354 A1) further in view of Saito et al. (US 2008/0086236 A1).
As per Claim 11, Wallach et al. discloses the method of claim 8, wherein a location of a vehicle within the set of vehicles is determined based on the location of the robot and a distance from the robot to the vehicle, wherein the robot receives a radio frequency signal broadcasting an identifier of the vehicle, wherein the distance from the robot to the vehicle is measured based on the radio frequency signal.	However, Saito et al. teaches the aforementioned technique of using radio waves to identify a moving object in the environment of the vehicle and determining its location ([0807]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wallach et al. to provide the aforementioned limitations taught by Saito et al. with the motivation of improving the identification of exterior moving objects as already required by Wallach et al. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure can be found in the attached form 892. The prior art listed on the 982 but not cited are related to robot navigation, mapping and localization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619